

114 HR 6429 IH: To amend the Intermodal Surface Transportation Efficiency Act of 1991 to include certain areas in the Central Texas Corridor.
U.S. House of Representatives
2016-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6429IN THE HOUSE OF REPRESENTATIVESDecember 2, 2016Mr. Babin (for himself, Mr. Conaway, Mr. Farenthold, and Mr. Williams) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Intermodal Surface Transportation Efficiency Act of 1991 to include certain areas in
			 the Central Texas Corridor.
	
 1.Central Texas CorridorSection 1105(c)(84) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032; 112 Stat. 190; 119 Stat. 1213) is amended by adding at the end the following:
			
 The Corridor also shall—(A)not include the section of US 190 from I–10 in Pecos County to Brady in McCullough County; (B)include the following routes in the Central Texas Corridor and the I–14 system in Texas—
 (i)beginning in the vicinity of State Highway 338 in Odessa, Texas, running eastward concurrent with Interstate 20, connecting to State Highway 158 in the vicinity of Midland, Texas, then following State Highway 158 eastward to US 87 and then following US 87 southeastward, passing in the vicinity of San Angelo; and
 (ii)connecting to US 190 in the vicinity of Brady, Texas; and (C)include US 83 southward from the vicinity of Eden, Texas, to a logical connection to Interstate 10 at Junction, Texas;
 (D)include US 96 from I–10 at Beaumont, Texas, north to US 84 in the vicinity of Tenaha, Texas; and (E)include US 69 from I–10 at Beaumont north to US 59 in the vicinity of Lufkin, Texas.
				.
		